Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020, 10/22/2020, and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2017-138576, filed on July 14, 2017.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 1, limitations "an operation sound analyzing unit (1016) that analyzes”, “a first preprocessing unit (1011) that performs first preprocessing”, and “a command extracting unit (1014) that extracts” have support found in specification paragraph [0118] and is disclosed as “a first preprocessing unit 1011, a20 text conversion unit 1013, a command extracting unit 1014, an operation sound data accumulating unit 1015, an operation sound analyzing unit 1016, a control unit 1017, and a mode determining unit 1019. These functional blocks 1011 to 1019 may be configured as hardware such as an integrated circuit or a hard drive, or may alternatively be configured as software such as a program stored in the memories 1043 of the computers 1040a and 1040b25 of the server 1040 and executed by the processor 1042.”
In claim 3, limitation “an operation sound data accumulating unit (1015) that accumulates” has support found in specification paragraph [0118] and is disclosed as “a first preprocessing unit 1011, a20 text conversion unit 1013, a command extracting unit 1014, an operation sound data accumulating unit 1015, an operation sound analyzing unit 1016, a control unit 1017, and a mode determining unit 1019. These functional blocks 1011 to 1019 may be configured as hardware such as an integrated circuit or a hard drive, or may alternatively be configured as software such as a program stored in the memories 
In claim 4, limitation “a second preprocessing unit (1012) that performs second preprocessing” has support found in specification paragraph [0118] and is disclosed as “a first preprocessing unit 1011, a20 text conversion unit 1013, a command extracting unit 1014, an operation sound data accumulating unit 1015, an operation sound analyzing unit 1016, a control unit 1017, and a mode determining unit 1019. These functional blocks 1011 to 1019 may be configured as hardware such as an integrated circuit or a hard drive, or may alternatively be configured as software such as a program stored in the memories 1043 of the computers 1040a and 1040b25 of the server 1040 and executed by the processor 1042.”
In claim 6, limitation “a measurement unit (2140) that measures”, “data processing unit (2170, 2210) that analyses”, and “information generating unit (2220) that generates” have support found in specification paragraphs [0220] and [0442] as well as figure 10 and is disclosed as “In this manner, each of the microphones 2140 serves as a measurement unit that measures a sound in the room R”, “sound processing chip (data processing unit)”, and the information generating unit (2220) as part of server 2200.
Regarding claim 7, limitations “a device operating unit (2020, 2030, 2070) that causes a device in the room to operate” and “a storage unit (2240) that stores” have support found in specification paragraphs [0440] and [0445] and is disclosed as “device server (device operating unit) and storage apparatus (storage unit)”.
Regarding claim 8, limitations “the information processing apparatus outputting”, “an accepting unit (3023) that accepts”, and “an abnormality processing executing unit 
Regarding claim 9, limitations “a sound input accepting apparatus (3060, 3060S) that accepts”, “the information processing apparatus outputting”, “an accepting unit (3023) that accepts”, and “an abnormality processing executing unit (3025) that executes” have support found in specification paragraphs [0457], [0461], [0455], and [0456] and is disclosed as ”3060 sound input apparatus”, “3100 server”, “3023 communication unit (accepting unit)”, and “3025 processing unit (abnormality processing executing unit)”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawachi (U.S. Patent No. 20180102914).
Regarding claim 1, Kawachi teaches a management system comprising: an air conditioner ([0157] - The HGW 600 outputs an instruction to make the air conditioner of the room operate at a predetermined temperature), a sound input unit that is provided in a room where the air conditioner is provided and obtains sound data ([0062] - The sensors 101, 102, 103, ... , may be, for example, a sensor which detects open/close of a door or a window, a sensor which detects generation of a sound louder than a certain degree, a sensor (motion detection/infrared rays) which detects a motion of a person, a sensor which detects an abnormality (shock) of a door or a window, a sensor (camera) which performs shooting of the scene, a sensor which detects the temperature, a sensor which detects the brightness, etc., which are placed at various locations in the house. [0063] - In the above system, in a case detection signals are output from any one or some of a sensor 611 (camera), a sensor 613 (microphone) provided in the HGW 600), an operation sound analyzing unit that analyzes an operation sound included in the sound data by a predetermined analysis method so as to obtain a determination result (RE) regarding whether an abnormality exists in the air conditioner or details of the abnormality ([0062] - The open/close detection sensor or open detection sensor should desirably be of a two-circuit type which integrally prepare a first circuit which outputs an output signal the time of opening and a second circuit which outputs an output signal at the time of non-opening 
Regarding claim 6, Kawachi teaches an information providing system that provides information regarding a room, the information providing system comprising: a measurement unit that measures a sound in the room ([0052] - The HGW 600 comprises a control data 
Regarding claim 7, Kawachi teaches the information providing system according to claim 6, further comprising: a device operating unit that causes a device in the room to operate in response to a command from the person in the room ([0049] - an information processor which specifies a device to be operated in association with input manager 603 can manage other sensors 101, 102, 103 and so on, connected through the network I/F 605. [0062] - The sensors 101, 102, 103, ... , may be, for example, a sensor which detects open/close of a door or a window, a sensor which detects generation of a sound louder than a certain degree, a sensor (motion detection/infrared rays) which detects a motion of a person, a sensor which detects an abnormality (shock) of a door or a window, a sensor (camera) which performs shooting of the scene, a sensor which detects the temperature, a sensor which detects the brightness, etc., which are placed at various locations in the house. [0063] - In the above system, in a case detection signals are output from any one or some of a sensor 611 (camera), a sensor 613 (microphone) provided in the HGW 600. [0070] - FIG. 1 illustrates a space (front opening room layout) where a home network 1000 and a setting method (setting assist method) of an embodiment are applicable. In this space, there are various target devices which can receive and transmit signals with respect to the home network 1000. [0075] - The specific format of control data includes, for example, a control word (expressed by voice) associated with the control information or a 
Regarding claim 8, Kawachi teaches a device that accepts a control command from an information processing apparatus, the information processing apparatus outputting the control command in accordance with a sound input obtained through a sound input accepting apparatus, the device comprising: an accepting unit that accepts an abnormality processing command in response to an abnormal sound produced in a space (R) where the sound input accepting apparatus is provided ([0062] - The sensors 101, 102, 103, ... , may be, for example, a sensor 
Regarding claim 9, Kawachi teaches an abnormality processing system comprising: a sound input accepting apparatus that accepts a sound input ([0053] - The HGW 600 comprises a control data management module 601, a system controller 602, a device manager 603, a network interface (to be referred to as network I/F hereinafter) 605, a record manager 607, a camera 611, a microphone 613, a loudspeaker 615 and the like. Further, the HGW 600 includes a sensor control table 609), a device that accepts a control command from an information processing apparatus, the information processing apparatus outputting the control command in accordance with the sound input obtained through the sound input accepting apparatus ([0053] - The HGW 600 comprises a control data management module 601, a system controller 602, a device manager 603, a network interface (to be referred to as network I/F hereinafter) 605, a record manager 607, a camera 611, a microphone 613, a loudspeaker 615 and the like. Further, the HGW 600 includes a sensor control table 609. [0191] - In this way, the information (name) of the recognized device is linked to the phrase (control word) indicating the control intention, and the HGW 600 generates the control information to control the control target device using the syntax "< IF >-<THEN >"), wherein the device includes: an accepting unit that accepts an abnormality processing command in response to an abnormal sound produced in a space (R) where the sound input accepting apparatus is provided ([0062] - The sensors 101, 102, 103, ... , may be, for example, a sensor which detects open/close of a door or a window, a sensor which 
Regarding claim 10, Kawachi teaches an abnormality processing system according to claim 9, wherein the sound input accepting apparatus is incorporated in the device ([0052] - In FIG. 18, a server 1100 is connectable to HGW 600 of the home network 1000 through the Internet (network) 300. To the network 300, a voice processing unit 400, an input device smartphone [personal digital assistant device] 500, a zone management module 700, a data table 800 and the like are connected. [0053] - The HGW 600 comprises a control data management module 60, a system controller 602, a device manager 603, a network interface (to be referred to as network I/F hereinafter) 605, a record manager 607, a camera 611, a microphone 613, a loudspeaker 615 and the like. Further, the HGW 600 includes a sensor control table 609). In this case, the HGW is the sound input accepting apparatus and the home network is the device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 
identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Nishikawa (U.S. Patent No. 20180122366).
Regarding claim 2, Kawachi teaches all of the limitations as in claim 1, above. 
However, Kawachi does not teach the management system according to claim 1, wherein the first preprocessing unit extracts a component related to a frequency band of a human voice from the sound data.

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Kawachi to incorporate the teachings of Nishikawa in order to allow the preprocessing unit to extract components related to a frequency band of a human voice from sound data. Doing so allows the unit to convert voice data into phonemic data, which is then converted into particular text string data that can be used by a local dictionary matching unit. This allows dictionaries to be frequently updated and can accordingly handle various expressions that the user uses (Nishikawa [0002], [0115]).
Regarding claim 3, Kawachi in view of Nishikawa teaches all of the limitations as in claim 2, above. Kawachi teaches the management system according to claim 2, further comprising: an operation sound data accumulating unit that accumulates the operation sound ([0065] - The task priority storage unit 7 stores the priorities of tasks processed by the first dialog processing unit 5 and second dialog processing unit 6 of the device 100 and the third dialog processing unit 23 and fourth dialog processing unit 24 of the dialog processing server 200), 
Regarding claim 4, Kawachi in view of Nishikawa teaches all of the limitations as in claim 3, above. Kawachi teaches the management system according to claim 3, further comprising: a second preprocessing unit that performs second preprocessing on the sound data ([0097] – The second dialog processing unit 6 performs an information search regarding the TV 100 using the recognized text string), wherein the second preprocessing unit extracts the operation sound from the sound data ([0058] - The recognition control unit 2 outputs the audio data input from the sound collection unit 1 to the speech recognition unit 3 at the device side, and also outputs this audio data to the speech recognition unit 22 of the dialog processing server 200 via the communication unit 4. [0097] - Specifically, the second dialog processing unit 6 performs dialog processing of a program information search task using a program schedule, and outputs the processing results thereof to the dialog processing control unit 9. The dialog processing of the second dialog processing unit 6 is performed based on the above-described dialog rules. Specifically, the second dialog processing unit 6 determines whether or not the input recognized text string is a program information search command (S13). Determination methods include determining whether or not a search keyword for searching for program information, e.g., date, genre, program title, or the like, can be extracted from the recognized text string. That is to say, .
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Wu (U.S. Patent No. 10964315).

However, Kawachi does not teach the management system according to claim 1, wherein the sound input unit further includes a sound gate unit that transmits or blocks the sound data, and upon recognition of a predetermined keyword spoken by the user, the sound gate unit allows the sound data to pass therethrough for a predetermined period.
Wu does teach the management system according to claim 1, wherein the sound input unit further includes a sound gate unit that transmits or blocks the sound data and upon recognition of a predetermined keyword spoken by the user (Col 1 64-67, Col 2 1-7 – One way for a user to indicate to the system that her or she wishes to interact is to speak a “trigger” (where “trigger” is used to denote something that initiates a process or action), which may be a predetermined word or phrase (which may be referred to as a “wakeword” or “trigger word”) or some other acoustically distinct event. This trigger is detected by the device 110 at a particular time (e.g., a time instance or interval), and upon detection of the trigger, the device passes audio data (e.g., a digitized audio signal or some processed form of such a signal) to a spoken language processing server 190), the sound gate unit allows the sound data to pass therethrough for a predetermined period (Col 2 7-12 – The device 110 selects a part of the audio data corresponding to a time including an interval of the acoustic signal from a starting time and an ending time, for example, based on an estimate of the time that the trigger began in the acoustic signal and based on a determination that input speech in the acoustic signal has ended).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Kawachi to incorporate the teachings of Wu in order to allow the sound input unit to transmit or block sound data based upon keyword detection for a predetermined period. Doing so allows the system to limit the sending of audio data to time .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aggarwal (U.S. Patent No. 20190206388) teaches about learning offline voice commands based on usage of online voice commands. Kim (U.S. Patent No. 20190355365) teaches about an electronic device and method of operation thereof. Kim (U.S. Patent No. 20200051554) teaches about an electronic apparatus and method for operating same. Takeda (U.S. Patent No. 20200412570) teaches about an apparatus control system and apparatus control method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ETHAN DANIEL KIM/Examiner, Art Unit 2659                     
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658